Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 29-33, 39-43 and 49 are, drawn to an apparatus for decoding an encoded Unified Audio and Speech, MPEG-D USAC, stream, the apparatus comprising: a core decoder includes a fast Fourier transform, FFT, module implementation based on a Cooley-Tukey algorithm, wherein the FFT module is configured to determine a discrete Fourier transform, DFT.
II.	Claims 34-38, 44-48 and 50 are, drawn to an apparatus for decoding an encoded Unified Audio and Speech, MPEG-D USAC, stream, the apparatus comprising: a core decoder is configured to decode the LPC filter from the Unified Audio and Speech, MPEG-D USAC, stream.

2.	The inventions listed as Groups I-II do not relate to a single general inventive concept because they lack the same or corresponding special technical features for the following reasons: Inventions of Group I-II recite as different combinations which are not connected in either design, operation or effect.

3.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 
272-2100.	

/Tan V Mai/	Primary Examiner, Art Unit 2182